DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN101789429A, examiner uses machine translation, hereinafter Wang).

Re claim 12 Wang discloses in Fig 5-16, see modified Fig 16 in office action, an MIM capacitor[0057], comprising:
a semiconductor substrate(100)[0018,0059];
a first metal layer (Cu/Al)[0060], formed on the semiconductor substrate(100)[0018,0059];
an anti-reflection layer(SiON may be an anti-reflection layer)[0057], formed on the first metal layer (Cu/Al)[0060]; and

wherein, the first metal layer (Cu/Al)[0060] in the MIM capacitor[0057] region serves as a lower electrode plate(101)[0057,0059] of the MIM capacitor[0057], and the anti-reflection layer(SiON)[0057] in the MIM capacitor[0057] region serves as a dielectric layer(102)[0057,0059] of the MIM capacitor[0057].


    PNG
    media_image1.png
    368
    460
    media_image1.png
    Greyscale


Re claim 15 Wang discloses the MIM capacitor of claim 12, wherein a material of the dielectric layer(102)[0057,0059] of the MIM capacitor comprises silicon oxynitride(SiON may be an anti-reflection layer)[0057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101789429A, examiner uses machine translation, hereinafter Wang)

Re claim 13 Wang discloses the MIM capacitor[0057] of claim 12, 

Wang does not specifically teach wherein an area of the upper electrode plate(103)[0057,0059] is in a range of 10E2 um2 to 1OE6 um2.

Although the combination of Wang does not specifically teach wherein an area of the upper electrode plate(103)[0057,0059] is in a range of 10E2 um2 to 1OE6 um2, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein an area of the upper electrode plate(103)[0057,0059] is in a range of 10E2 um2 to 1OE6 um2 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the capacity of the metal insulator metal capacitor while reducing costs and facilitate integration [0032,WAng]. See MPEP 2144.05. 




Claim(s) 1, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101789429A, examiner uses machine translation, hereinafter Wang) in view of Cheng (USPGPUB DOCUMENT: 2017/0330931, hereinafter Cheng).

Re claim 1 Wang discloses in Fig 5-16, see modified Fig 16 in office action, a manufacturing method for an MIM capacitor[0057], comprising the following steps of:
providing a semiconductor substrate(100)[0018,0059], and forming a first metal layer (Cu/Al)[0060] on the semiconductor substrate(100)[0018,0059];
forming an anti-reflection layer(SiON may be an anti-reflection layer)[0057] on the first metal layer (Cu/Al)[0060],
performing etching[0007,0056] to  the anti-reflection layer(SiON)[0063] to define an MIM capacitor[0057] region, the first metal layer (Cu/Al)[0060] in the MIM capacitor[0057] region serving as a lower electrode plate(101)[0057,0059] of the MIM capacitor[0057], 
forming an upper electrode plate(103)[0057,0059] of the MIM capacitor[0057] on the anti-reflection layer(SiON)[0057] in the MIM capacitor[0057] region.

Wang does not specifically disclose performing photolithographing and etching to the first metal layer and the anti-reflection layer(SiON)[0063] to define an MIM capacitor[0057] region

Cheng discloses in Figs 3-4 performing photolithographing and etching [0010,0012,0031] to the first metal layer(104/108)[0014] and  the anti-reflection layer(202/112)[0029] to define an MIM capacitor[0057] region

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cheng to the teachings of Wang in order to have capacitances of the MIM capacitor may be highly uniform during bulk manufacture [0012,0032, Cheng]

Re claim 10 Wang  and Cheng disclose the manufacturing method of claim 1, wherein a material of the dielectric layer(102)[0057,0059] of the MIM capacitor[0057] comprises silicon oxynitride (SiON)[0057].




Re claim 14 Wang discloses the MIM capacttor of claim 12, 

Wang does not specifically disclose wherein a thickness of the upper electrode plate(103)[0057,0059] of the MIM capacitor[0057] is in a range of 5000 angstroms to 8000 angstroms, a thickness of the lower electrode plate(101)[0057,0059] of the MIM capacitor[0057] is in a range of 2000 angstroms to 5000 angstroms, and a thickness of the dielectric layer(102)[0057,0059] of the MUM capacitor is in a range of 200 angstroms to 500 angstroms.

Cheng discloses in Figs 1A-11wherein a thickness of the upper electrode plate(106) of the MIM capacitor, a thickness of the lower electrode plate(104/108)[0014] of the MIM capacitor is in a range of 2000 angstroms to 5000 angstroms (4500 angstroms)[0025], and a thickness of the dielectric layer(112) of the MIM capacitor is in a range of 200 angstroms to 500 angstroms (250 angstroms)[0028].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cheng to the teachings of Wang in order to form a MIM capacitor with a top electrode that is free of sidewall damage[0012, Cheng]

Wang and Cheng do not specifically disclose wherein a thickness of the upper electrode plate(106 of CHeng) of the MIM capacitor is in a range of 5000 angstroms to 8000 angstroms 

Although the combination of Wang and Cheng do not specifically disclose wherein a thickness of the upper electrode plate(106 of CHeng) of the MIM capacitor is in a range of 5000 angstroms to 8000 angstroms, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein a thickness of the upper electrode plate(106 of CHeng) of the MIM capacitor is in a range of 5000 angstroms to 8000 angstroms as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the capacity of the metal insulator metal capacitor while reducing costs and facilitate integration [0032,WAng]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Claim Objections

Claim 2 (and dependent claims 3-9) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 would be allowable based on the following limitation:  
wherein, the step of forming the upper electrode plate of the MIM capacitor on the anti-reflection layer in the MIM capacitor region comprises:
forming a first intermetal dielectric layer, and performing photolithographing and etching  to form an upper electrode plate opening  in the first intermetal dielectric layer, the upper electrode plate opening exposing part of the anti-reflection layer; and filling metal into the upper electrode plate opening to form the upper electrode plate of the MIM capacitor

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819